On Motion eor Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
6. A contention is made that there was no evidence of the exercise by Palm, Whitman & Co. and Meyer, Mish & Co. of the right of stoppage in transitu, but that in demanding possession from the plaintiff of the goods sold by them to Olsen, they acted upon a rescission of the sale, and not upon the right *277given them by law to stop the goods in transit because of Olsen’s insolvency. The complaint alleges, and the evidence tended to show, that upon Olsen’s failure he requested Palm, Whitman & Co. and Meyer, Mish & Co. to take back the goods purchased from them, and authorized and directed them to demand a return thereof from the plaintiff, and that in pursuance of such authority and information they demanded the possession. This was, we think, evidence of the exercise of the right of stoppage in transitu. No particular method of exercising this right is required. The material and important- thing is to inform the carrier or person in possession of the goods before their delivery to the consignee that the seller directs the further transit of the goods to cease. The reason or impulse which instigates the act is not important: 2 Mechem, Sales, § 1605. There was nothing in the action or conduct of the firms referred to to indicate that they claimed possession of the goods by reason of a rescission of the contract of sale, and did not rely upon the right of stoppage m transitu. The petition is denied.
Affirmed: Rehearing Denied.